DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 03/23/2022, claims 1-16, 18, 19-22 are pending; claim 1-12 remain withdrawn from consideration.
Claims 13, 18-19 have been amended.
Claim Objections
Claims 19-21 are objected to because of the following informalities:
Claim 19, line 4, “a the fiber reinforcement is of a weight of…” should read “the fiber reinforcement is of a weight of…”.
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the limitation: “the pad has two surfaces respectively on first and second sides of the pad which are comprised of the fiber reinforced silicone rubber material and the fiber reinforce silicone rubber material on the two surfaces provides surface tack which inhibits pots, pans or pots and pans from sliding off the first surface of the pad and which inhibits the second surface of the pad from sliding off the cooktop the pad is placed on” in lines 13-14 is a new matter because:
First, this limitation is not supported by the original disclosure. Particularly, the specification does not clearly recite: “the fiber reinforce silicone rubber material on the two surfaces provides surface tack which inhibits pots, pans or pots and pans from sliding off the first surface of the pad and which inhibits the second surface of the pad from sliding off the cooktop the pad is placed on”. 
Second, In the Interview Agenda filed on 02/19/2021, the Applicant admitted the US patent 10,064,246 B1 has incorporated into the current application. However, the pad of the US patent 10,064,246 B1 has two surfaces which are comprised of silicone rubber material only, NOT and the fiber reinforced silicone rubber material as the amended claim. The silicone rubber material on the two surfaces of the US patent 10,064,246 B1 provides surface tack which inhibits pots and/or pans from sliding off the first surface of the pad and which inhibits the second surface of the pad from sliding off the induction cooktop the pad is place on. Thus, in the Examiner’s position, the feature: “the fiber reinforced silicone rubber material on the two surfaces provides surface tack … from sliding off the cooktop the pad is placed on” is not supported by the US patent 10,064,246 B1 as well.
For the above reasons, the amended claim 13 contains new matter(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann (US patent 10,064,246 B1. US publication 2015 / 0382407A1 of this patent is used for mapping, previously cited), in view of Piergiorgio (EP 2546577 A1, previously cited), in view of Keese (US 2007/0031602 A1, previously cited), and further in view of Richardson (US 20060274493 A1, newly cited)
Regarding claim 13, Reischmann discloses 
 A pad (large pad 201, see fig.6) for protecting an induction cook-top (cook-top 202, see fig.6) with at least two cooking zones (two induction cooking zones 103 and 104, see figs.5-6), the pad (large pad 201) comprising: 



 the pad is flexible (para.0057 recites: “pads made from silicone rubber”, “The material is soft and flexible) 
the pad (large pad 201, see fig.6) is configured to cover the at least two cooking zones (two induction cooking zones 103 and 104 shown in figs.5-6) 

wherein the pad (large pad 201) does not include metallic materials (large pad 201 comprised of the silicone rubber, not include any metallic materials).
However, Reischmann does not explicitly disclose
a fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement;
the fiber reinforcement is of a weight of at least 100 grams per square meter;
the fiber reinforced silicone rubber material has a thickness over a majority of the pad’s surface area which js between 0.5 and 4 millimeters thick;
the pad is impervious to fluid within a perimeter of the pad; and
the pad has two surfaces respectively on first and second sides of the pad which are comprised of the fiber reinforced silicone rubber material and the fiber reinforced silicone rubber material on the two surfaces provides surface tack which inhibits pots, pans or pots and pans from sliding off the first surface of the pad and which inhibits the second surface of the pad from sliding off the induction cook-top the pad is placed on.
Nevertheless, Piergiorgio discloses household cooking top having a liner (40) adapted to protect at least one portion of a first surface (10) which houses at least one cooking point, wherein the liner comprises:
a fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement (para. 0028: “the silicone-based material of the liner 40 is reinforced with glass fibre”). 
c. the fiber reinforced silicone rubber material has a thickness over a majority of the pad’s surface area which js between 0.5 and 4 millimeters thick (para.0029: “the thickness of the liner 40 according to the present invention … preferably between 0.5 mm and 1 mm”).
e. the pad (liner 40) has two surfaces respectively on first and second sides of the pad (top and bottom surfaces of the liner 40, see fig.1) which are comprised of the fiber reinforced silicone rubber material (para. 0028, the whole pad is fiber reinforced silicone rubber material; thus, the Examiner’s interpretation is that the top and bottom surface are part of the pad and therefore, the two surfaces are comprised of fiber reinforced silicone rubber material as part of the whole) and the fiber reinforced silicone rubber material on the two surfaces provides surface tack which inhibits pots, pans or pots and pans from sliding off the first surface of the pad and which inhibits the second surface of the pad from sliding off the induction cook-top the pad is placed on (in para.0054 of Reischmann, the silicone rubber material of the pad provides “Surface tack” which helps to prevent a cooking vessel from sliding off of the stove while in use. Also, the pad is used for placing a cooking vessel. Thus, the modified pad of Reischmann in view of Piergiorgio would include fiber reinforced silicone rubber material on the two surfaces and the modified pad would provide surface tack which inhibits pots, pans or pots and pans from sliding off the top and bottom surfaces).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silicone rubber pad of Reischmann so it is reinforced with fiber and have a thickness over a majority of the pad’s surface area which is between 0.5 and 4 millimeters thick as taught by Piergiorgio. The modified pad has two surfaces respectively on first and second sides of the pad which are comprised of the fiber reinforced silicone rubber material and the fiber reinforced silicone rubber material on the two surfaces provides surface tack which inhibits pots, pans or pots and pans from sliding off the first surface of the pad and which inhibits the second surface of the pad from sliding off the induction cook-top the pad is placed on. The court stated that "just as the discovery of properties of a known material does not make it novel" Id (See MPEP § 2112.01) In this case, “surface tack” is a property of the known material fiber reinforced silicone rubber material of Reischmann and Piergiorgio so this property does not make it novel.  The fiber reinforced silicone rubber material offers superior durability and thermal resistances compared to silicone. Furthermore, the thickness “provides adequate protection of the first surface of the cooking top without having to use an excessively thick liner interfering with the proper operation of the cooking top” (See para.0030 of Piergiorgio).
In addition, Keese discloses a belt is suitable for use in high temperature applications (such as: cooking applications), comprising a fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement (abstract recites: “forming a flexible belt by applying at least one of a silicone rubber… to a fabric reinforcement material having a first face and a second face”). The belt includes:
b. fiber reinforcement of a weight of at least 100 grams per square meter (see para.0057 recites: “6 ounce per square yard ("osy") fiberglass fabric, industry style no. 7628”. 6 ounce per square yard =203g/ square meter);
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include the fiber reinforcement of a weight of at least 100 grams per square meter as taught by Keese in the combination of Reischmann and Piergiorgio (point b above). The modified weight of the fiber reinforcement provides stiffness and prevents twisting and bending of the silicone. It is commonly used in coating industry, and it is inexpensive to produce (para.0015 of Keese). 
Furthermore, Richardson discloses a watertight protective enclosure for an electronic device (see title and para.005), comprising:
the pad (protective enclosure 1700, see fig.17) is impervious to fluid within a perimeter of the pad (water is prevented from entering the protective enclosure 1700, see para.0105 and abstract: “The shell is substantially watertight”. Thus, the protective enclosure 1700 is impervious to fluid within its perimeter. In addition, it is noted that in the current application, there is no disclosure regarding this limitation. In the Examiner’s position, the pad of the current application is “impervious to fluid within a perimeter of the pad” because the silicone window 26 attached to the pad as shown in figure 3 of the current application. Thus, by having the silicone protective membrane 1710 as taught by Richardson on Piergiorgio’s silicone pad, the modified pad would be impervious to fluid within a perimeter of the pad as claimed).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the opening and display screen 1714 (touch-screen) as taught by Richardson for the opening and button controls of Reischmann. The substitution of one known element (opening and display screen 1714 as taught by Richardson) for another (opening and controls of Reischmann) would have yielded predictable results of controlling the operation of the apparatus by users’ inputs. In addition, it would have been obvious to add the protective screen membrane 1710 (cover) of Richardson to the modified opening above, for the purpose of protecting the touch sensitive buttons and keeping the control means clean during the cooking process. The modified pad of Reischmann in view of Richardson is impervious to fluid within the perimeter of the pad (point d above).
Regarding claim 14, the modification discloses substantially all the claimed limitations as set forth.
Reischmann does not explicitly disclose the fiber reinforcement is fiberglass.
Piergiorgio further discloses the fiber reinforcement is fiberglass (see para.0028).
In addition, Keese further discloses the fiber reinforcement is fiberglass (see para.0026: “The reinforcement material used in this invention may be fiberglass”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fiberglass as taught by Piergiorgio/ Keese in the modified pad of Reischmann. The fiberglass offers superior durability and thermal resistances.
Regarding claim 19, Reischmann discloses 
A pad for protecting an induction cook-top (large pad 201 covers substantially the entire surface of the cook-top 202, see fig.6) comprising: 



the pad (large pad 201) is flexible and impervious to fluid (para.0057 recites: “pads made from silicone rubber”, “The material is soft and flexible”. Because of making from the silicone rubber, the pad is flexible and impervious to fluid);
the pad (large pad 201) has two surfaces respectively on first and second sides of the pad (top and bottom surfaces of the pad 101) which are comprised of the silicone rubber material (see para.0054 -0057, the whole pad comprised of the silicone rubber material; thus, in the Examiner’s position, the two (top and bottom) surfaces are comprised of the silicone rubber material ) and the silicone rubber material (“silicone rubber”) on the two surfaces (surfaces of the pad 201) provides surface tack which inhibits pots, pans or pots and pans (cooking vessels, see para.0054-0055) from sliding off the first surface of the pad (surface of the pad where the cooking vessels are put on, see para.0054-0055 ) and which inhibits the second surface of the pad ((surface of the pad where contacts with the cooktop 102, see figs.5-6)  from sliding off the induction cooktop the pad is place on (see para.0054: “the silicone rubber material of the pad provides “Surface tack” which helps to prevent a cooking vessel from sliding off of the stove while in use”. Also, the pad is used for placing a cooking vessel. Thus, the silicone rubber material of the pad provides the provides surface tack which inhibits pots, pans or pots and pans from the two (top and bottom) surfaces. The court stated that "just as the discovery of properties of a known material does not make it novel" Id (See MPEP § 2112.01) In this case, “surface tack” is a property of the known material silicone rubber material of Reischmann so this property does not make it novel).
 and the pad (large pad 201) is removable from the cook-top (see fig.6, the large pad 201 is removable from the cook-top 202); 
wherein the pad does not include metallic materials (large pad 201 made from the silicone rubber, not include any metallic materials) and
the pad (pad 201, fig.6) includes an opening (opening 112, see figs.5-6) for user access to cook-top controls (FIG. 6 shows an embodiment of an induction stove assembly 200 similar to that of FIG. 5. See para.0068 recites: “opening 112 through which the stove controls 111 are accessible when the pad 101 is in position on the cook-top 102”), the opening (opening 112) is a window within a perimeter of the pad (pad 201. See Merriam Webster, window is an opening. Thus, the opening 112 is a window within a perimeter of the pad 201)
 and 
However, Reischmann does not explicitly disclose
a fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement; 
a the fiber reinforcement is of a weight of at least 100 grams per square meter; 
the fiber reinforced silicone rubber material has a thickness over a majority of the pad's surface area which is between 0.5 and 4 millimeters thick;
the window includes translucent silicone rubber material covering the opening and the translucent silicone rubber material does not include the fiber reinforcement material therein.  
Nevertheless, Piergiorgio discloses household cooking top having a liner (40) adapted to protect at least one portion of a first surface (10) which houses at least one cooking point, wherein the liner comprises:
a fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement (para. 0028: “the silicone-based material of the liner 40 is reinforced with glass fibre”). 
c. the fiber reinforced silicone rubber material has a thickness over a majority of the pad’s surface area which js between 0.5 and 4 millimeters thick (para.0029: “the thickness of the liner 40 according to the present invention … preferably between 0.5 mm and 1 mm”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silicone rubber pad of Reischmann to become the fiber reinforced silicone rubber material as taught by Piergiorgio, such that the fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement and the fiber reinforced silicone rubber material has a thickness over a majority of the pad’s surface area which is between 0.5 and 4 millimeters thick (points a and c above).  The fiber reinforced silicone rubber material offers superior durability and thermal resistances compared to silicone. Furthermore, the thickness “provides adequate protection of the first surface of the cooking top without having to use an excessively thick liner interfering with the proper operation of the cooking top” (See para.0030 of Piergiorgio).
In addition, Keese discloses a belt is suitable for use in high temperature applications (such as: cooking applications), comprising a fiber reinforced silicone rubber material made from silicone rubber and a fiber reinforcement (abstract recites: “forming a flexible belt by applying at least one of a silicone rubber… to a fabric reinforcement material having a first face and a second face”). The belt includes:
b. fiber reinforcement of a weight of at least 100 grams per square meter (see para.0057 recites: “6 ounce per square yard ("osy") fiberglass fabric, industry style no. 7628”. 6 ounce per square yard =203g/ square meter);
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the fiber reinforcement of a weight of at least 100 grams per square meter as taught by Keese in the combination of Reischmann and Piergiorgio. The modified weight of the fiber reinforcement provides stiffness and prevents twisting and bending of the silicone. It is commonly used in coating industry, and it is inexpensive to produce (para.0015 of Keese). 
Furthermore, Richardson discloses a watertight protective enclosure for an electronic device (see title and para.005), comprising:
the window (protective screen membrane 1710, see fig.17) includes translucent silicone rubber material (see para.0106:” A protective screen membrane 1710, that is at least partially transparent…Protective screen membrane 1710 may be PVC, silicone”) covering the opening (aperture of the shell lid 1706, see fig.17 and para.0106) and the translucent silicone rubber material does not include the fiber reinforcement material therein (see para.0106, the protective screen membrane 1710 does not include the fiber reinforcement material therein).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the aperture (opening) and display screen 1714 as taught by Richardson for the opening and button controls of Reischmann. The substitution of one known element (opening and display screen 1714 as taught by Richardson) for another (opening and controls of Reischmann) would have yielded predictable results of controlling the operation of the apparatus by users’ inputs. In addition, it would have been obvious to add the protective screen membrane 1710 (cover) of Richardson to the modified opening above, for the purpose of protecting the touch sensitive buttons and keeping the control means clean during the cooking process. The modified pad of Reischmann in view of Richardson includes translucent silicone rubber material covering the opening and the translucent silicone rubber material does not include the fiber reinforcement material therein (point d above).
 Regarding claim 20, the modification discloses substantially all the claimed limitations as set forth.
Reischmann/ Piergiorgio/ Keese does not explicitly disclose the window is transparent. 
 Richardson further discloses the window (Protective screen membrane 1710) is transparent (see para.0106).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the transparent window as taught by Richardson in the modified Reischmann’s pad. It allows the user can view the display of the control mean (see para.0106 and fig.17 of Richardson).
Regarding claim 21, the modification discloses substantially all the claimed limitations as set forth.
Reischmann/ Piergiorgio/ Keese does not explicitly disclose the window is thin to allow manipulation of capacitive touch controls through the window.
Richardson further discloses the window (Protective screen membrane 1710) is thin to allow manipulation of capacitive touch controls through the window (see para.0106: “in the case that display screen 1714 is a touch screen, the protective screen membrane 1710 should be smooth enough and thin enough that stylus strokes and other inputs are transmitted accurately to the touch screen…”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the window as taught by Richardson in the modified Reischmann’s pad such that the window is thin to allow manipulation of capacitive touch controls through the window. It allows the touch screen to properly operate through the window (see para. 0106 of Richardson).
Regarding claim 22, the modification further discloses said fiber reinforced silicone rubber material (the modified pad 101 of Reischmann to include fiber) is cut in a rectilinear pattern (see the pad 101 and/or the opening 112 of Reischmann) and printed with an ink of a first color (para.0068 of Reischmann recites: “two designs 109 and 110 are formed or printed on the pad 101”).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann in view of Piergiorgio/ Keese/ Richardson as applied to claim 13, and further in view of Spohn (US 2006/0102013 A1, previously cited)
Regarding claim 15, Reischmann/ Piergiorgio/ Keese/ Richardson discloses substantially all the claimed limitations as set forth.
However, Reischmann/ Piergiorgio/ Keese/ Richardson does not explicitly disclose the fiber reinforcement is of a thickness between 0.1 mm and 2 mm.
Spohn discloses a cooking sheet liner, including: the fiber reinforcement is of a thickness between 0.1 mm and 2 mm (see para.0036: “thickness of the silicone layer may be …10mils. When the reinforcement material is embedded in the silicone layer, thickness of the silicone layer may be about …20 mils”. Thus, the reinforcement material (fiber)’s thickness is about 10 mils =0.254mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pad in the combo Reischmann, Piergiorgio, Keese, and Richardson to include the fiber reinforcement is of a thickness between 0.1 mm and 2 mm as taught by Spohn. Doing so allows to increase the physical strength of the pad because of having sufficient thickness of the fiber reinforcement.
Regarding claim 16, Reischmann/ Piergiorgio/ Keese/ Richardson discloses substantially all the claimed limitations as set forth.
However, Reischmann/ Piergiorgio/ Keese/ Richardson does not explicitly disclose the fiber reinforcement is of a thickness between 0.3 mm and 0.7 mm.
	Spohn further discloses a cooking sheet liner, including: the fiber reinforcement is of a thickness between 0.3 mm and 0.7 mm (see para.0036: “thickness of the silicone layer may be …2-10mils. When the reinforcement material is embedded in the silicone layer, thickness of the silicone layer may be about …4-20 mils”. Thus, if the thickness of the silicone layer only = 2mils and thickness of the silicone layer with the embedded reinforcement material= 20mils, the reinforcement material (fiber) ‘s thickness is about 18 mils (~0.5mm)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pad in the combo Reischmann, Piergiorgio, Keese, and Richardson to include the fiber reinforcement is of a thickness between 0.3 mm and 0.7 mm as taught by Spohn. Doing so allows to increase the physical strength of the pad because of having sufficient thickness of the fiber reinforcement.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann in view of Piergiorgio/ Keese/ Richardson as applied to claim 13, and further in view of Brown (US 20190032923 A1, previously cited)
Regarding claim 18, Reischmann/ Piergiorgio/ Keese/ Richardson discloses substantially all the claimed limitations as set forth. Reischmann further discloses the pad (pad 101, fig.5) includes an opening (opening 112, see fig.5) for user access to cook-top controls (para.0068 recites: “opening 112 through which the stove controls 111 are accessible when the pad 101 is in position on the cook-top 102”).
However, Reischmann/ Piergiorgio/ Keese/ Richardson does not explicitly disclose the opening is a cutout which extendsSerial No. 16/813,132 Response to Office Action Page 6inwards with respect to two adjacent peripheral edges such that the cutout creates a first section of the pad between two second sections of the pad, the first section narrower than each of the two second sections and the second sections having a width measured across the respective second section along, a width of the first section is wider the width of one or more of the two second sections.
Brown discloses a cover for a cooktop, comprising:
the pad (cover 100, fig.2) includes an opening (control opening 114, see fig.2) for user access to cook-top controls (see fig.2); the opening (control opening 114) is a cutout which extendsSerial No. 16/813,132 Response to Office Action Page 6inwards with respect to two adjacent peripheral edges (flanges 128, see fig.2) such that the cutout (control opening 114) creates a first section of the pad (section 114) between two second sections of the pad (see annotated fig.2 below), the first section narrower than each of the two second sections and the second sections having a width measured across the respective second section along (see annotated fig.2 below).

    PNG
    media_image1.png
    705
    825
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the opening 112 of Reischmann by the control opening 114 as taught by Brown, such that the opening is a cutout which extendsSerial No. 16/813,132 Response to Office Action Page 6inwards with respect to two adjacent peripheral edges; and the cutout creates a first section of the pad between two second sections of the pad, the first section narrower than each of the two second sections and the second sections having a width measured across the respective second section along, which allows a user may access the control(s)  disposed along the length of the cooktop with the cover overlying the cooktop (see para.0025 of Brown).
Even though Brown does not explicitly disclose that a width of the first section is wider the width of one or more of the two second sections, it would have been an obvious matter of design choice to a person of ordinary skill in the art to increase the width of Brown’s opening 114 and reduce the width of one or more of the two second sections adjacent to the opening 114, for the purpose of having more push buttons, a touch screen, or any other suitable control element, since Applicant has not disclosed that having the width of the first section is wider than the width of one or more of the two second sections provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. In addition, modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). See MPEP 2144.04 [R-6] IV B.
Response to Arguments
Claim 13
Applicant’s arguments, see Remarks, filed on 03/23/2022, with respect to the rejection(s) of claim(s) 13 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim 13 is amended to recite that the pad is impervious to fluid within a perimeter of the pad. This limitation is relied on the new reference Richardson, wherein Richardson  teaches the protective enclosure 1700  is watertight protective one which prevents water from entering the electronic device. The silicone protective membrane 1710, which is attached to the watertight protective enclosure 1700, also helps the enclosure 1700 to be impervious to water/ fluid with the enclosure’s perimeter. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the opening and display screen 1714 (touch-screen) as taught by Richardson for the opening and button controls of Reischmann. The substitution of one known element (opening and display screen 1714 as taught by Richardson) for another (opening and controls of Reischmann) would have yielded predictable results of controlling the operation of the apparatus by users’ inputs. In addition, it would have been obvious to add the protective screen membrane 1710 (cover) of Richardson to the modified opening above, for the purpose of protecting the touch sensitive buttons and keeping the control means clean during the cooking process. The modified pad of Reischmann in view of Richardson is impervious to fluid within the perimeter of the pad (point d above).
In addition, claim 13 is also amended to recite the pad is configured to cover the at least two cookinq zones. It is noted that the main reference Reischmann teaches this limitation. The pad 201 of Reischmann covers the at least two cooking zones 103 and 104 in figures 5-6.
	Claim 19
Applicant’s arguments, see Remarks, filed on 03/23/2022, with respect to the rejection(s) of claim(s) 19 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, wherein the primary reference Reischmann still teaches the pad s removable from the cook-top as shown in figure 5. Thus, the added limitation “the pad is removable from the cook-top” is relied on Reischmann. Furthermore, the argument relates to Carnevali is moot because this reference is not used in this office action. The new reference Richardson discloses the limitation: “the opening is a window within a perimeter of the pad and the window includes translucent siliconeSerial No. 16/813,132 Response to Office ActionPage 6 rubber material covering the opening and the translucent silicone rubber material does not include the fiber reinforcement material therein” as recited in claim 19.
Claim 1
Claim 1 remains withdrawn from consideration because claim 13 is not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160277053 A1 discloses  a flip cover includes a built in physical keypad device and a transparent viewing window on the front side of the flip cover when the flip cover is in closed position. the display output on touch screen of the smart phone device will be limited within the boundary of the transparent viewing window;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761